UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4655


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES EDWARD MCCOY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:08-cr-00404-JFA-1)


Submitted:   May 26, 2010                 Decided:   June 18, 2010


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Jeffrey Mikell Johnson, Marshall
Prince, II, Assistant United States Attorneys, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles       McCoy      appeals        from     his     conviction        and

180-month sentence following a guilty plea to one count of being

a felon in possession of a firearm and ammunition, in violation

of 18 U.S.C. §§ 922(g)(1), 924(e) (2006).                      McCoy’s counsel filed

a brief pursuant to Anders v. California, 386 U.S. 738, 744

(1967),      stating    that      there    were      no   meritorious         issues     for

appeal, but questioning whether the district court complied with

Fed.    R.   Crim.     P.    11   in   accepting       McCoy’s       guilty      plea,   and

whether      McCoy’s        sentence      is       reasonable.       In    his     pro    se

supplemental      brief,       McCoy      alleges      ineffective        assistance      of

counsel.      We affirm.

              During McCoy’s plea hearing, in compliance with Rule

11, the district court properly informed McCoy of the rights he

was forfeiting as a result of his plea and the nature of the

charges and penalties he faced, found that McCoy was competent

and entering his plea voluntarily, and determined there was a

sufficient factual basis for the plea.                       Therefore, the record

establishes     McCoy       knowingly      and     voluntarily       entered      into   his

guilty plea with a full understanding of its consequences and

there was no error in the district court’s acceptance of his

plea.

              McCoy     also        questions        whether     his       sentence       is

reasonable.      This court reviews a sentence for reasonableness,

                                               2
applying    an    abuse    of    discretion     standard.     Gall    v.   United

States, 552 U.S. 38, 51 (2007).               This review requires appellate

consideration      of     both    the   procedural      and   the    substantive

reasonableness of a sentence.               Id.     In determining whether a

sentence    is    procedurally      reasonable,      this   court   must   assess

whether the district court properly calculated the guidelines

range, considered the § 3553(a) factors, analyzed any arguments

presented    by    the     parties,     and    sufficiently     explained    the

selected sentence.         Id.; see also United States v. Lynn, 592

F.3d 572, 576 (4th Cir. 2010) (“[A]n individualized explanation

must accompany every sentence.”).                 Here, we find no procedural

errors.     Although the district court’s explanation for McCoy’s

180-month sentence was brief, we find it adequate in view of the

fact that both parties requested that sentence.

            We next review the substantive reasonableness of the

sentence.    McCoy was sentenced to the mandatory minimum terms of

imprisonment under the statutes of conviction.                Accordingly, the

district court had no discretion to impose a lower sentence, see

United States v. Robinson, 404 F.3d 850, 862 (4th Cir. 2005),

and McCoy’s sentence is per se reasonable, see United States v.

Farrior, 535 F.3d 210, 224 (4th Cir. 2008).

            Finally, McCoy’s pro se claim that counsel rendered

ineffective assistance must be considered in a post-conviction

proceeding brought pursuant to 28 U.S.C.A. § 2255 (West Supp.

                                        3
2009), unless counsel’s alleged deficiencies conclusively appear

on the record.           See United States v. Benton, 523 F.3d 424, 435

(4th Cir. 2008); United States v. Baptiste, 596 F.3d 214, 216

n.1 (4th Cir. 2010).            Because we find no conclusive evidence on

the   record      that    counsel   rendered            ineffective     assistance,       we

decline to consider this claim on direct appeal.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                           This court

requires that counsel inform McCoy, in writing, of his right to

petition    the    Supreme      Court    of       the   United   States    for    further

review.     If McCoy requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in      this    court        for       leave    to     withdraw        from

representation.          Counsel’s motion must state that a copy thereof

was served on McCoy.            We dispense with oral argument because the

facts   and     legal     contentions     are       adequately        presented    in    the

materials      before     the    court   and        argument     would    not     aid    the

decisional process.

                                                                                  AFFIRMED




                                              4